Per curiam.
It is indifferent which of the two levies was entitled to bind the property. 'It was in the exclusive possession of the one constable, and the other had-no right to disturb it. The right to the proceeds was determinable by law; and so far is the principle carried, that the property .of a stranger in the hands of a sheriff or a constable cannot be replevied, though the same protection is not extended to the purchaser. The reason is, that there would be confusion and disturbance of the peace if the process of the law were not allowed to run its course.
Judgment affirmed.